            Case 5:18-cv-06742-BLF Document 35 Filed 08/23/19 Page 1 of 9



 1   SEAN M. CALLAGY (SBN 255230)
     BENJAMIN T. HALBIG (SBN 321523)
 2   OLUOMA KAS-OSOKA (SBN 309183)
     ARNOLD & PORTER KAYE SCHOLER LLP
 3   Three Embarcadero Center, 10th Floor
     San Francisco, CA 94111-4024
 4   Telephone:    415.471.3100
     Facsimile:    415.471.3400
 5   sean.callagy@arnoldporter.com
     benjamin.halbig@arnoldporter.com
 6   oluoma.kas-osoka@arnoldporter.com

 7   ROBERT J. KATERBERG (appearance pro hac vice)
     ELISABETH S. THEODORE (appearance pro hac vice)
 8   ARNOLD & PORTER KAYE SCHOLER LLP
     601 Massachusetts Avenue, NW
 9   Washington, DC 20001-3743
     Telephone:     202.942.5000
10   Facsimile:     202.942.5999
     robert.katerberg@arnoldporter.com
11   elisabeth.theodore@arnoldporter.com

12   Attorneys for Defendant Adobe Inc.

13

14                                  UNITED STATES DISTRICT COURT
15                               NORTHERN DISTRICT OF CALIFORNIA
16                                           SAN JOSE DIVISION
17

18   DAVID KEITH COOPER, on behalf of                  Case No.: 5:18-cv-06742-BLF
     himself and all others similarly situated,
19                                                     DEFENDANT’S REPLY BRIEF IN
                            Plaintiff,                 SUPPORT OF MOTION TO COMPEL
20                                                     ARBITRATION
             vs.
21                                                     Date:     September 18, 2019
     ADOBE SYSTEMS INCORPORATED,                       Time:     9:00 AM
22                                                     Place:    Courtroom 3, 5th Floor
                            Defendant.                 Judge:    Hon. Beth Labson Freeman
23

24

25

26

27

28



     REPLY BRIEF IN SUPPORT OF MOTION TO COMPEL ARBITRATION                Case No.: 5:18-cv-06742- BLF
            Case 5:18-cv-06742-BLF Document 35 Filed 08/23/19 Page 2 of 9



 1                                             INTRODUCTION

 2          Plaintiff David Keith Cooper claims that a bug in an April 2017 version of a Creative Cloud

 3   video editing program caused him to lose valuable files on his computer. Before using Adobe’s

 4   software, Mr. Cooper entered into an agreement to arbitrate any claims relating to the company’s

 5   Creative Cloud products. Despite that agreement, he presses a class action against Adobe in this

 6   Court. Nothing in Mr. Cooper’s opposition to Adobe’s Motion to Compel Arbitration justifies his

 7   failure to abide by the parties’ agreement to arbitrate.

 8          First, Mr. Cooper argues that, because he agreed to arbitrate while using a Creative Cloud

 9   application other than the one at issue, the arbitration provision does not apply. Second, he alleges

10   that the parties’ arbitration agreement is unconscionable. Third, he cites to recent California and

11   Ninth Circuit decisions invalidating waivers of the right to seek public injunctive relief under

12   California statutes.

13          None of these arguments relieves Mr. Cooper of his agreement to arbitrate, because they are

14   matters for the arbitrator to decide. Mr. Cooper does not dispute that he has an arbitration

15   agreement with Adobe, and that agreement delegates arbitrability issues to the arbitrator. The Ninth

16   Circuit and this Court have specifically held that under such a delegation, the scope,

17   unconscionability, and other challenges to arbitrability that Mr. Cooper brings here must be

18   addressed to the arbitrator.

19          Even if this Court were to reach Mr. Cooper’s challenges to arbitrability, they all lack merit.

20   Mr. Cooper’s claims squarely fall within the broad coverage of the arbitration agreement in the

21   Terms of Use for Creative Cloud, and his unconscionability argument relies principally on an

22   obsolete doctrine that the U.S. Supreme Court abrogated in AT&T Mobility LLC v. Concepcion, 563

23   U.S. 333 (2011). As for Mr. Cooper’s public injunctive relief argument, it is based on a flawed

24   premise that the recent decisions upon which he relies call for general invalidation of arbitration

25   agreements. They do not. They relate only to the enforceability of waivers of public injunctive

26   relief, an issue unrelated to Mr. Cooper’s claims. While some arbitration agreements provide that if

27   such a waiver is invalidated, the entire agreement is void, the parties’ agreement here contains an

28   express severability provision, so the purported issue he raises about public injunctive relief has no


                                                       -1-
     REPLY BRIEF IN SUPPORT OF MOTION TO COMPEL ARBITRATION                        Case No.: 5:18-cv-06742- BLF
            Case 5:18-cv-06742-BLF Document 35 Filed 08/23/19 Page 3 of 9



 1   impact on his obligation to arbitrate.

 2          Mr. Cooper’s California public injunctive relief argument is particularly specious because

 3   the Complaint does not actually include any well-pleaded claim for such relief. Mr. Cooper seeks

 4   compensation for alleged individual economic injury from a short-lived software bug that has long

 5   since been rectified, rather than raise any kind of ongoing problem widely affecting the general

 6   public, as would be required for a public injunctive relief claim. Thus, the Court should reject all of

 7   Mr. Cooper’s arguments and compel arbitration of his claims.

 8
                                                 ARGUMENT
 9
     I.     ARBITRATION IS REQUIRED BECAUSE MR. COOPER CONCEDES THAT HE
10          HAS AN ARBITRATION AGREEMENT WITH ADOBE.
11          As the Ninth Circuit recently reiterated, “online agreements that require affirmative user

12   assent” are enforceable. In re Holl, 925 F.3d 1076, 1085 (9th Cir. 2019). Mr. Cooper does not

13   dispute that he clicked a box affirming that he “read and agree[d] to the Terms of Use” for Adobe’s

14   “Creative Cloud” software suite, and thereby affirmatively assented to the Arbitration Agreement.

15   Declaration of Christian Elgart in Support of Motion to Compel Arbitration (“Elgart Decl.”) ¶¶ 20-

16   21 & Ex. A, B (Adobe General Terms of Use and Terms of Use Interface Screenshot; emphasis

17   added). Instead, he merely argues that he did not agree to arbitrate his claims concerning Premiere

18   Pro CC 2017.1, the particular application within Creative Cloud that allegedly caused him damages,

19   because he accepted the Arbitration Agreement at a time when he was using a different Creative

20   Cloud application called Lightroom CC. Opposition (“Opp.”) at 6-8.

21          This is a challenge to the scope of Arbitration Agreement, not to its formation. As such,

22   Mr. Cooper’s argument that the Arbitration Agreement applies only to the particular application

23   being used at the time of the click-through acceptance is for the arbitrator to address. As Adobe

24   established in its Motion To Compel Arbitration (“MTCA”), and Mr. Cooper does not contest, the

25   Agreement incorporates by reference the Comprehensive Arbitration Rules and Procedures of

26   JAMS (the “JAMS Rules”), which in turn assign to the arbitrator “[j]urisdictional and arbitrability

27   disputes, including disputes over the formation, existence, validity, interpretation or scope of the

28   agreement under which Arbitration is sought.” MTCA at 7 (quoting JAMS Rule 11(b)).


                                                      -2-
     REPLY BRIEF IN SUPPORT OF MOTION TO COMPEL ARBITRATION                        Case No.: 5:18-cv-06742- BLF
            Case 5:18-cv-06742-BLF Document 35 Filed 08/23/19 Page 4 of 9



 1   Mr. Cooper also does not contest that incorporation of such arbitration rules “constitutes clear and

 2   unmistakable evidence that the parties intended to delegate the arbitrability question to an

 3   arbitrator.” Brennan v. Opus Bank, 796 F.3d 1125, 1130 (9th Cir. 2015); see also Taylor v.

 4   Shutterfly, Inc., No. 18-cv-00266-BLF, 2018 WL 4334770, at *6 (N.D. Cal. Sept. 11, 2018);

 5   Zenelaj v. Handybook Inc., 82 F. Supp. 3d 968, 975 (N.D. Cal. 2015).

 6          Thus, Mr. Cooper’s concession that he had an arbitration agreement with Adobe is

 7   dispositive of the only issue the Court needs to decide in order to send the case to arbitration.

 8   Mr. Cooper relies on cases such as Norcia v. Samsung Telecommunications Am., LLC, 845 F.3d

 9   1279 (9th Cir. 2017), and Knutson v. Sirius XM Radio, Inc., 771 F.3d 559 (9th Cir. 2014). But the

10   issue in those cases was whether an agreement to arbitrate was formed at all, not whether or not an

11   indisputably formed agreement covered a particular dispute.

12          In any event, Mr. Cooper’s scope argument has no merit. The applicability of the

13   Arbitration Agreement depends not on what particular product Mr. Cooper happened to be using

14   when he entered into it, but on the terms to which the parties agreed. See Chiron Corp. v. Ortho

15   Diagnostic Sys., Inc., 207 F.3d 1126, 1130 (9th Cir. 2000) (“[a]s with any other contract dispute,”

16   courts “look to the express terms” of the parties’ arbitration agreement to determine scope). The

17   express terms of the parties’ Agreement are clear; they obligate Mr. Cooper to arbitrate “any claims

18   relating to . . . the Services, or the Software.” Elgart Decl. Ex. A (Terms of Use) ¶ 13.1. “The

19   Services” are defined as Adobe’s “website or services such as the Creative Cloud,” and “the

20   Software” is defined as “software that [Adobe] include[s] as part of the Services.” Id. at Preamble.

21   Mr. Elgart’s Declaration explains, and Mr. Cooper does not dispute, that both Premiere Pro CC and

22   Lightroom CC are part of Adobe’s Creative Cloud Services. Thus, should the Court find it

23   necessary to reach Mr. Cooper’s scope argument, the Court should reject it.

24
     II.    MR. COOPER CANNOT AVOID ARBITRATION BASED ON HIS
25          UNCONSCIONABILITY ARGUMENT.
26          Mr. Cooper’s next argument is that the Arbitration Agreement is unconscionable. Opp. at

27   8-9. But this too is a question for the arbitrator and not the Court. Where, as here, there is “clear

28   and unmistakable” evidence that the parties delegated to the arbitrator questions about the


                                                       -3-
     REPLY BRIEF IN SUPPORT OF MOTION TO COMPEL ARBITRATION                         Case No.: 5:18-cv-06742- BLF
              Case 5:18-cv-06742-BLF Document 35 Filed 08/23/19 Page 5 of 9



 1   enforceability and validity of the agreement, the arbitrator and not the Court decides whether the

 2   arbitration provision is unconscionable. Brennan, 796 F.3d at 1131; see supra at 2.1

 3            In any event, if the Court were to reach the issue, Mr. Cooper’s unconscionability argument

 4   would fail. “The party asserting that a contractual provision is unconscionable bears the burden of

 5   proof.” Tompkins v. 23andMe, Inc., 840 F.3d 1016, 1023 (9th Cir. 2016). Mr. Cooper must

 6   establish both substantive and procedural unconscionability in order for an agreement to be

 7   invalidated. Id. He has failed to prove either. See id.

 8            As to substantive unconscionability, Mr. Cooper remarkably relies on authority squarely

 9   overruled by the United States Supreme Court. He notes that “the Dispute Resolution provision

10   includes a class action waiver,” and asserts that “class action waivers are usually considered

11   substantively unconscionable.” Opp. at 9 (citing Bridge Fund Cap. Corp. v. Fastbucks Franchise

12   Corp., 622 F.3d 996, 1004-05 (9th Cir. 2010)). The Supreme Court definitively rejected this

13   proposition in AT&T Mobility LLC v. Concepcion, 563 U.S. 333 (2011), holding that the Federal

14   Arbitration Act preempted California’s “Discover Bank rule” deeming class action waivers

15   substantively unconscionable. The precedent Mr. Cooper cites, Bridge Fund, predates Concepcion

16   and applies the now-obsolete Discover Bank rule. See Bridge Fund Capital, 622 F.3d at 1004-05

17   (citing Omstead v. Dell, Inc., 594 F.3d 1081, 1086-87 (9th Cir. 2010), which in turn cited Discover

18   Bank).

19            While the lack of substantive unconscionability is dispositive alone, Mr. Cooper’s

20   procedural unconscionability argument fares no better. He complains that Adobe is a multinational

21   company with more than 15,000 employees and the Terms of Use were not individually negotiated.

22   Opp. at 9. However, he cites no authority in support, and courts regularly reject similar arguments.

23   See, e.g., Marchand v. Northrop Grumman Corp., No. 16-cv-06825-BLF, 2017 WL 2633132, at

24   *10 (N.D. Cal. June 19, 2017); Mikhak v. Univ. of Phoenix, No. C16-00901, 2016 WL 3401763, at

25   *9 (N.D. Cal. June 21, 2016).

26            Mr. Cooper also protests what he calls the “surprise” of the Terms of Use covering all

27   applications in Creative Cloud. But that claim rings hollow when the very first sentence of the

28   1
       Mr. Cooper makes no argument that the Agreement’s delegation of arbitrability issues to the
     arbitrator, in and of itself, is unconscionable. Cf. Brennan, 796 F.3d at 1132.
                                                      -4-
     REPLY BRIEF IN SUPPORT OF MOTION TO COMPEL ARBITRATION                       Case No.: 5:18-cv-06742- BLF
                Case 5:18-cv-06742-BLF Document 35 Filed 08/23/19 Page 6 of 9



 1    Terms of Use makes clear that they apply across the board to all Creative Cloud applications.

 2    Elgart Decl. Ex. A at Preamble. The Terms of Use expressly provides that Creative Cloud is a

 3    single offering which contains many separate software point products. Id. A click-through assent

 4    for each product is nonsensical and not required. For good reason, it is a common and defensible

 5    industry practice for an arbitration agreement to cover aspects of the parties’ relationship beyond a

 6    particular product or service being used at the moment the agreement was made. See, e.g., Holl,

 7    925 F.3d at 1085 (click-wrap arbitration agreement plaintiff entered for optional UPS tracking

 8    service applied to his claims challenging the company’s freight shipping rates); Schwartz v.

 9    Comcast Corp., 256 Fed App’x 515, 519 (3d Cir. 2007) (arbitration agreement plaintiff agreed to as

10    part of work order related to Comcast’s cable services applied to claims relating to Comcast’s

11    separately provided internet services). Mr. Cooper cites no authority for his attempt to recycle his

12    scope argument as an unconscionability issue, and the Court should reject it—if the Court reaches it

13    at all.

14
     III.       MR. COOPER’S ARGUMENT BASED ON BLAIR AND MCGILL FAILS TO
15              JUSTIFY HIS ATTEMPT TO AVOID ARBITRATION.
16              In his only remaining attempt to resist arbitration Mr. Cooper asserts that “Adobe’s

17    arbitration clause and class action waiver are invalid and unenforceable” under Blair v. Rent-A-

18    Center, Inc., 928 F.3d 819 (9th Cir. 2019), and McGill v. Citibank, N.A., 393 P.3d 85 (Cal. 2017),

19    because they supposedly “prohibit Plaintiff from seeking public injunctive relief.” See Opp. at 1,

20    3-5. Again, because Mr. Cooper and Adobe delegated enforceability questions to the arbitrator,

21    Mr. Cooper must make this argument in arbitration and not before this Court.

22              Indeed, this Court has specifically held that where, as here, the parties’ agreement delegates

23    arbitrability questions to the arbitrator, an objection that “the Arbitration Agreement is

24    unenforceable due to the inclusion of the alleged public injunction relief waiver provision and

25    poison pill provision” must be submitted to the arbitrator. Shutterfly, 2018 WL 4334770, at *8.

26    Here, the basis for that approach is even stronger than in Shutterfly because, as further discussed

27    below, Mr. Cooper’s agreement with Adobe does not include any “poison pill provision” negating

28    the underlying obligation to arbitrate if any aspect of the agreement is found unenforceable. To the


                                                         -5-
      REPLY BRIEF IN SUPPORT OF MOTION TO COMPEL ARBITRATION                          Case No.: 5:18-cv-06742- BLF
               Case 5:18-cv-06742-BLF Document 35 Filed 08/23/19 Page 7 of 9



 1   contrary, Mr. Cooper’s agreement with Adobe provides: “If a particular term is not enforceable, the

 2   unenforceability of that term will not affect any other terms.” Elgart Decl. Ex. A, ¶ 16.6.

 3             Under Brennan and Shutterfly, this Court need not go further because Mr. Cooper’s

 4   objection to arbitration based on Blair and McGill must be addressed to the arbitrator. To the extent

 5   the Court considers it necessary to reach the issue, Mr. Cooper’s argument misstates Blair and

 6   McGill. McGill held that insofar as an arbitration provision purports to waive the right to seek

 7   California public injunctive relief “in any forum,” such a waiver is unenforceable notwithstanding

 8   the FAA. 393 P.3d at 94 (emphasis added). In Blair, the Ninth Circuit agreed that “the FAA does

 9   not preempt the McGill rule.” 928 F.3d at 831. In both cases, however, the only aspect of the

10   parties’ agreement rendered unenforceable was the waiver of public injunctive relief—not the

11   underlying arbitration agreement as a whole. See McGill, 393 P.3d at 97 (contemplating that

12   arbitration of certain claims would still occur); Blair, 928 F.3d at 832 (same).

13             Nor do McGill and Blair require that public injunctive relief claims be litigated in court; the

14   problem was foreclosure of such a claim “in any forum,” not in a judicial forum. While the parties

15   in those cases agreed to litigate public injunctive relief rather than arbitrate it, that was their

16   voluntary choice, not a holding of the cases. See McGill, 393 P.3d at 97 (“the parties agree that they

17   elected in the Arbitration Agreement to exclude public injunctive relief requests from arbitration”)

18   (quotation marks and alterations omitted); Blair, 928 F.3d at 831 (agreement provided that if waiver

19   was invalidated, public injunctive relief claim “must be severed from the arbitration” and “brought

20   in court”). Similarly, while a “poison pill” provision may mean that the invalidation of a public

21   injunctive relief waiver has the effect of voiding the arbitration agreement as a whole, that effect

22   stems from the poison pill provision, not from the holdings of McGill or Blair themselves. Cf.

23   McArdle v. AT&T Mobility LLC, 772 Fed. App’x 575 (9th Cir. 2019) (holding that because

24   provision waiving public injunctive relief dictated that “[i]f this specific provision is found to be

25   unenforceable, then the entirety of this arbitration provision shall be null and void,” the entire

26   arbitration was rendered invalid), reh’g pet. filed (Aug. 9, 2019); Shutterfly, 2018 WL 4334770, at

27   *3, *8.

28             Here, far from containing any “poison pill,” the Arbitration Agreement requires that “[i]f a


                                                        -6-
     REPLY BRIEF IN SUPPORT OF MOTION TO COMPEL ARBITRATION                            Case No.: 5:18-cv-06742- BLF
            Case 5:18-cv-06742-BLF Document 35 Filed 08/23/19 Page 8 of 9



 1   particular term is not enforceable, the unenforceability of that term will not affect any other terms,”

 2   i.e., if any waiver of a particular form of relief is not enforceable, the obligation to arbitrate still

 3   remains fully intact and binding. Elgart Decl. Ex. A, ¶ 16.6 (emphasis added). Moreover, unlike in

 4   McGill and Blair, Mr. Cooper and Adobe have not agreed that, to the extent a claim for public

 5   injunctive relief must be allowed, it can only proceed in court. Thus, Mr. Cooper’s McGill/Blair

 6   argument simply has no bearing on whether the Arbitration Agreement should be enforced and he

 7   should be compelled to arbitrate his claims.

 8           In fact, Mr. Cooper does not even plausibly plead any claim for public injunctive relief.

 9   Other than a few uses of the word “injunction” that have no substantive content, his Complaint does

10   not mention any request for injunctive relief, let alone “public injunctive relief” within the

11   specialized meaning enunciated in McGill. Mr. Cooper purports to “bring this action . . . seeking

12   declaratory relief, damages, equitable monetary relief, and such further relief as this Court may

13   deem just and proper”—without mentioning injunctive relief. Compl. ¶ 5. The Prayer for Relief

14   lists seven fairly specific forms of relief sought, but none of them is an injunction. Id. at 25.

15   Mr. Cooper’s brief emphasizes his CLRA count, Opp. at 3, but that count contains the word

16   “injunction” only in its heading, with no discussion in the body and no specification of what

17   conduct by Adobe he wants the Court to enjoin.

18           Mr. Cooper’s failure to actually plead a claim for injunctive relief is not surprising, because

19   his claims revolve around an incident nearly two and a half years ago involving a software bug that

20   was promptly remedied. See Compl. ¶¶ 32-33 (detailing bug-fix software updates in May 2017).

21   The Complaint contains no facts suggesting any ongoing issues. Indeed, the Complaint lacks any

22   content to suggest Mr. Cooper or anyone else is “realistically threatened by a repetition” as

23   necessary for Article III standing for injunctive relief. See City of Los Angeles v. Lyons, 461 U.S.

24   95, 109 (1983). On top of all of this, Mr. Cooper, a Maryland resident, does not purport to have

25   suffered any injury in California, further disqualifying him from pursuing a California public

26   injunctive relief claim. See, e.g., Silverman v. Wells Fargo & Co., No. 18-cv-03886-YGR, 2018

27   WL 6046209, at *3 (N.D. Cal. Nov. 19, 2018). Thus, to the extent the Court considers it necessary

28   to reach the issue, the Court should reject Mr. Cooper’s public injunctive relief argument.


                                                         -7-
     REPLY BRIEF IN SUPPORT OF MOTION TO COMPEL ARBITRATION                            Case No.: 5:18-cv-06742- BLF
            Case 5:18-cv-06742-BLF Document 35 Filed 08/23/19 Page 9 of 9



 1   IV.    THE COURT SHOULD STAY THIS ACTION PENDING ARBITRATION.

 2          The Court should stay, rather than dismiss, this action if it determines (as it should) that
 3   Mr. Cooper should be compelled to arbitrate his claims. MTCA at 9. Although the Court has
 4   discretion to stay or dismiss an action when it “determines that all of the claims raised in the action
 5   are subject to arbitration,” see Johnmohammadi v. Bloomingdale’s, Inc., 755 F.3d 1072, 1074 (9th
 6   Cir. 2014), a stay is proper when, as here, arbitrability has been placed in issue and the parties have
 7   delegated that question to the arbitrator. Gutierrez v. FriendFinder Networks Inc., No. 18-cv-
 8   05918-BLF, 2019 WL 1974900, at *11 (N.D. Cal. May 3, 2019); Baysand Inc. v. Toshiba Corp.,
 9   No. 15-cv-02425-BLF, 2015 WL 7293651, at *3 (N.D. Cal. Nov. 19, 2015); see also Elkin v.
10   Amazon Servs., LLC, No. C14-0244-JCC, 2015 WL 11233144, at *2 (W.D. Wash. Feb. 10, 2015)
11   (noting that stay, and not dismissal, is consistent with provisions of FAA precluding appeal of an
12   order compelling arbitration). Mr. Cooper does not offer any justification for departing from the
13   normal course in this case.
14                                              CONCLUSION
15          For the reasons set forth above, and in its Motion to Compel Arbitration, Adobe respectfully
16   requests that the Court order Mr. Cooper to submit his individual claims to arbitration, dismiss
17   Mr. Cooper’s class claims, and stay this action pending arbitration.
18   Dated: August 23, 2019                             ARNOLD & PORTER KAYE SCHOLER LLP
19
                                                        By: /s/ Sean M. Callagy
20                                                          Sean M. Callagy
                                                            Benjamin T. Halbig
21                                                          Oluoma Kas-Osoka

22                                                            Robert J. Katerberg
                                                              Elisabeth S. Theodore
23
                                                        Attorneys for Defendant Adobe Inc.
24

25

26

27

28


                                                       -8-
     REPLY BRIEF IN SUPPORT OF MOTION TO COMPEL ARBITRATION                         Case No.: 5:18-cv-06742- BLF
